Opinion by
Mr. Justice Cohen,
• In this appeal by the Board of Property Assessment, Appeals and Review of Allegheny County (Board) issues are raised similar to those raised in the appeal of the Board in the case of property owned by Massachusetts Mutual Life Insurance Company decided this day. In addition, the Board raises questions concerning additional ratio testimony presented on behalf of the taxpayer. This testimony was based upon appraisals of 320 properties made by the witness, and the ratio arrived at by him tended to confirm the ratio reached by Dr. Raymond Richman and referred to in the Massachusetts Mutual opinion. In any event the court below did not appear to attach particular significance to this separate study.
Here, the assessment was $655,650; the expert witness for the taxpayer testified to a fair market value .of $350,000; the Board’s witness testified to a fair market value of $1,300,000; and the court below found the fair market value to be $800,000. It then reduced this figure to an assessment of $352,000 by application of *575the common level ratio of assessed value to market value for the fcriennium 1963, 1964 and 1965 of 44%.
What we have said in the Massachusetts Mutual case applies here as well. The order of the court below is affirmed.
Mr. Chief Justice Bell concurs in the result.
Mr. Justice Eagen dissents.